Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO



 NEW HAMPSHIRE INSURANCE COMPANY
 and NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH, PA.,                                 Case No. _______________

                    Plaintiffs,

 v.

 TSG SKI & GOLF LLC, THE PEAKS OWNERS
 ASSOCIATION, INC., PEAKS HOTEL LLC,
 and H. CURTIS BRUNJES,

                    Defendants.



      COMPLAINT FOR DECLARATORY JUDGMENT AND REIMBURSEMENT

       New Hampshire Insurance Company (“New Hampshire”) and National Union Fire

Insurance Company of Pittsburgh, Pa. (“National Union”), for their Complaint for Declaratory

Judgment and Reimbursement against TSG Ski & Golf LLC (“TSG”), The Peaks Owners

Association, Inc. (“the POA”), Peaks Hotel LLC (“Peaks Hotel”), and H. Curtis Brunjes

(“Brunjes”), state as follows:

                                  NATURE OF THE ACTION

       1.      New Hampshire and National Union seek a declaratory judgment, pursuant to 28

U.S.C. § 2201, that they owe no duty to defend or indemnify TSG, the POA, Peaks Hotel, or

Brunjes in the lawsuit entitled Peaks Capital Partners, LLC; Telluride Resort & Spa, LLC;

Highlands Resorts at the Peaks, LLC; and Edward D. Herrick, Jr. v. H. Curtis Brunjes; TSG Ski

& Golf, LLC; The Peaks Owners Association, Inc.; Peaks Hotel, LLC; and Haynie & Company,

P.C., Case No. 2019CV30047, pending in the Colorado District Court, County of San Miguel (the
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 2 of 24




“Underlying Lawsuit”). Additionally, New Hampshire seeks reimbursement of amounts it paid to

defend TSG, the POA, Peaks Hotel, and Brunjes in the Underlying Lawsuit.


                                         THE PARTIES

       2.      New Hampshire is an Illinois corporation with its principal place of business in

New York.

       3.      National Union is a Pennsylvania corporation with its principal place of business

in New York.

       4.      TSG is a Delaware limited liability company with its principal place of business in

Colorado. At least one member of TSG is a citizen of Colorado. After investigation, New

Hampshire and National Union believe no member of TSG is a citizen of Illinois, Pennsylvania,

or New York.

       5.      The POA is a Colorado nonprofit corporation with its principal place of business in

Colorado.

       6.      Peaks Hotel is a Delaware limited liability company with its principal place of

business in Colorado. After investigation, New Hampshire and National Union believe no member

of Peaks Hotel is a citizen of Illinois, Pennsylvania, or New York.

       7.      Upon information and belief, Brunjes is domiciled in Arizona.

                                JURISDICTION AND VENUE

       8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 2201(a) because

New Hampshire and National Union seek a declaration of their obligations to TSG, the POA,

Peaks Hotel, and Brunjes under certain liability insurance policies.




                                                 2
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 3 of 24




       9.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332(a)(1) because complete diversity exists between the parties and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       10.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because

a substantial part of the events giving rise to TSG’s, the POA’s, Peaks Hotel’s, and Brunjes’

request for insurance coverage for the Underlying Lawsuit took place in this district.

                                THE INSURANCE POLICIES

                                    The New Hampshire Policies

       11.     New Hampshire issued to TSG Company LLC a series of commercial package

policies bearing policy nos. 01-LX-011738646-5, 01-LX-011738646-6, and 01-LX-011738646-7,

effective for consecutive annual periods from November 1, 2017 to November 1, 2020

(collectively, the “New Hampshire Policies,” and individually, for example, the “2017-2018 New

Hampshire Policy”).

       12.     The New Hampshire Policies adds TSG, the POA, and Peaks Hotel as named

insureds by endorsement.

       13.     The insuring agreement of the New Hampshire Policies’ Commercial General

Liability Coverage Form, Section I – Coverages, Coverage A – Bodily Injury And Property

Damage Liability states, in part:

       1.      Insuring Agreement

               a.      We will pay those sums that the insured becomes legally obligated
                       to pay as damages because of “bodily injury” or “property damage”
                       to which this insurance applies. We will have the right and duty to
                       defend the insured against any “suit” seeking those damages.
                       However, we will have no duty to defend the insured against any
                       “suit” seeking damages for “bodily injury” or “property damage” to
                       which this insurance does not apply. We may, at our discretion,


                                                3
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 4 of 24




                         investigate any “occurrence” and settle any claim or “suit” that may
                         result.

                                                  *     *   *

                b.       This insurance applies to “bodily injury” and “property damage”
                         only if:

                         (1)    The “bodily injury” or “property damage” is caused by an
                                “occurrence” that takes place in the “coverage territory”;

                         (2)    The “bodily injury” or “property damage” occurs during the
                                policy period . . . .

                                                  *     *   *

        14.     Coverage A of the New Hampshire Policies’ Commercial General Liability

Coverage Form includes the following exclusion:

        2.      Exclusions

                This insurance does not apply to:

                a.       Expected Or Intended Injury

                         “Bodily injury” or “property damage” expected or intended from the
                         standpoint of the insured. This exclusion does not apply to “bodily
                         injury” resulting from the use of reasonable force to protect persons
                         or property.

                                                  *     *   *

        15.     The insuring agreement of the New Hampshire Policies’ Commercial General

Liability Coverage Form, Section I – Coverages, Coverage B – Personal And Advertising Injury

Liability states, in part:

        1.      Insuring Agreement

                a.       We will pay those sums that the insured becomes legally obligated
                         to pay as damages because of “personal and advertising injury” to
                         which this insurance applies. We will have the right and duty to
                         defend the insured against any “suit” seeking those damages.
                         However, we will have no duty to defend the insured against any
                         “suit” seeking damages for “personal and advertising injury” to

                                                    4
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 5 of 24




                       which this insurance does not apply. We may, at our discretion,
                       investigate any offense and settle any claim or “suit” that may result.

                                                 *       *   *

               b.      This insurance applies to “personal and advertising injury” caused
                       by an offense arising out of your business but only if the offense was
                       committed in the “coverage territory” during the policy period.

                                                 *       *   *

       16.     Coverage B of the New Hampshire Policies’ Commercial General Liability

Coverage Form includes the following exclusions:

       2.      Exclusions

               This insurance does not apply to:

               a.      Knowing Violation Of Rights Of Another

                       “Personal and advertising injury” caused by or at the direction of the
                       insured with the knowledge that the act would violate the rights of
                       another and would inflict “personal and advertising injury”.

               b.      Material Published With Knowledge Of Falsity

                       “Personal and advertising injury” arising out of oral or written
                       publication, in any manner, of material, if done by or at the direction
                       of the insured with knowledge of its falsity.

       17.     The New Hampshire Policies’ Commercial General Liability Coverage Form,

Section V – Definitions, states, in relevant part:

                                                 *       *   *

       13.     “Occurrence” means an accident, including continuous or repeated exposure to
               substantially the same general harmful conditions.

       14.     “Personal and advertising injury” means injury, including consequential “bodily
               injury”, arising out of one or more of the following offenses:

               a.      False arrest, detention or imprisonment;

               b.      Malicious prosecution;



                                                     5
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 6 of 24




               c.      The wrongful eviction from, wrongful entry into, or invasion of the right of
                       private occupancy of a room, dwelling or premises that a person occupies,
                       committed by or on behalf of its owner, landlord or lessor;

               d.      Oral or written publication, in any manner, of material that slanders or libels
                       a person or organization or disparages a person’s or organization’s goods,
                       products or services;

               e.      Oral or written publication, in any manner, of material that violates a
                       person’s right of privacy;

               f.      The use of another’s advertising idea in your “advertisement”; or

               g.      Infringing upon another’s copyright, trade dress or slogan in your
                       “advertisement”.

                                                 *      *   *

       17.     “Property damage” means:

               a.      Physical injury to tangible property, including all resulting loss of use of
                       that property. All such loss of use shall be deemed to occur at the time of
                       the physical injury that caused it; or

               b.      Loss of use of tangible property that is not physically injured. All such loss
                       of use shall be deemed to occur at the time of the “occurrence” that caused
                       it.

       18.     The New Hampshire Policies include an Amendment to Definition of Bodily Injury

Endorsement, which modifies the definition of “bodily injury” to mean “bodily injury, sickness or

disease sustained by a person, including death resulting from any of these at any time,” and to

include “mental anguish and emotional distress provided such mental anguish or emotional distress

results from the bodily injury, sickness or disease.”

                                   The National Union Policies

       19.     National Union issued to TSG Company LLC a series of commercial umbrella

liability policies bearing policy nos. 29-UD-042864208-5, 29-UD-042864208-6, and 29-UD-

042864208-7, effective for consecutive annual periods from November 1, 2017 to November 1,



                                                 6
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 7 of 24




2020 (collectively, the “National Union Policies,” and individually, for example, the “2017-2018

National Union Policy”).

       20.    The National Union Policies add TSG, the POA, and Peaks Hotel as named insureds

by endorsement.

       21.    The insuring agreement of the National Union Policies states, in part:

              A.      We will pay on behalf of the Insured those sums in excess of the Retained
                      Limit that the Insured becomes legally obligated to pay as damages by
                      reason of liability imposed by law because of Bodily Injury, Property
                      Damage or Personal Injury and Advertising Injury to which this
                      insurance applies or because of Bodily Injury or Property Damage to
                      which this insurance applies assumed by the Insured under an Insured
                      Contract.

                      The amount we will pay for damages is limited as described in Section IV.
                      Limits of Insurance.

              B.      This policy applies, only if:

                      1.     the Bodily Injury or Property Damage is caused by an
                             Occurrence that takes place anywhere, and the Bodily Injury or
                             Property Damage occurs during the Policy Period; and

                      2.     the Personal Injury and Advertising Injury is caused by an
                             Occurrence that takes place anywhere arising out of your business,
                             but only if the Occurrence was committed during the Policy
                             Period.

       22.    The defense provision of the National Union Policies states, in part:

              A.      We will have the right and duty to defend any Suit against the Insured that
                      seeks damages for Bodily Injury, Property Damage or Personal Injury
                      and Advertising Injury covered by this policy, even if the Suit is
                      groundless, false or fraudulent when:

                      1.     the total applicable limits of Scheduled Underlying Insurance
                             have been exhausted by payment of Loss to which this policy
                             applies and the total applicable limits of Other Insurance have been
                             exhausted; or

                      2.     the damages sought because of Bodily Injury, Property Damage
                             or Personal Injury and Advertising Injury would not be covered


                                                7
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 8 of 24




                          by Scheduled Underlying Insurance or any applicable Other
                          Insurance, even if the total applicable limits of either the
                          Scheduled Underlying Insurance or any applicable Other
                          Insurance had not been exhausted by the payment of Loss.

                   If we are prevented by law or statute from assuming the obligations
                   specified under this provision, we will pay any expenses incurred with our
                   consent.

            B.     We will have no duty to defend the Insured against any Suit seeking
                   damages for Bodily Injury, Property Damage or Personal Injury and
                   Advertising Injury to which this insurance does not apply.

      23.   The National Union Policies include the following exclusions:

                                            *    *   *

            K.     Expected or Intended Injury

                   This insurance does not apply to Bodily Injury and Property Damage
                   expected or intended from the standpoint of the Insured. However, this
                   exclusion does not apply to Bodily Injury or Property Damage resulting
                   from the use of reasonable force to protect persons or property.

                                            *    *   *

            U.     Various Personal Injury and Advertising Injury

                   This insurance does not apply to Personal Injury and Advertising Injury:

                   1.      caused by or at the direction of the Insured with the knowledge
                           that the act would violate the rights of another and would inflict
                           Personal Injury and Advertising Injury;

                   2.      arising out of oral, written or electronic publication, in any manner,
                           of material if done by or at the direction of any Insured with
                           knowledge of its falsity . . . .

                                            *    *   *

      24.   The National Union Policies include the following definitions:

                                            *    *   *

            S.     Occurrence means:




                                             8
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 9 of 24




                 1.     as respects Bodily Injury or Property Damage, an accident,
                        including continuous or repeated exposure to substantially the same
                        general harmful conditions. All such exposure to substantially the
                        same general harmful conditions will be deemed to arise out of one
                        Occurrence.

                 2.     as respects Personal Injury and Advertising Injury, an offense
                        arising out of your business that causes Personal Injury and
                        Advertising Injury. All damages that arise from the same, related
                        or repeated injurious material or act will be deemed to arise out of
                        one Occurrence, regardless of the frequency or repetition thereof,
                        the number and kind of media used and the number of claimants.

                                         *    *   *

           U.    Personal Injury and Advertising Injury means injury arising out of your
                 business, including consequential Bodily Injury, arising out of one or more
                 of the following offenses:

                 1.     false arrest, detention or imprisonment;

                 2.     malicious prosecution;

                 3.     the wrongful eviction from, wrongful entry into, or invasion of the
                        right of private occupancy of a room, dwelling or premises that a
                        person occupies committed by or on behalf of its owner, landlord or
                        lessor;

                 4.     oral or written publication, in any manner, of material that slanders
                        or libels a person or organization, or disparages a person’s or
                        organization’s goods, products or services;

                 5.     oral or written publication, in any manner, of material that violates
                        a person’s right of privacy;

                 6.     the use of another’s advertising idea in your Advertisement; or

                 7.     infringement upon another’s copyright, trade dress or slogan in your
                        Advertisement.

                                         *    *   *

           Y.    Property Damage means:

                 1.     physical injury to tangible property, including all resulting loss of
                        use of that property. All such loss of use will be deemed to occur at
                        the time of the physical injury that caused it; or

                                          9
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 10 of 24




                       2.      loss of use of tangible property that is not physically injured. All
                               such loss of use will be deemed to occur at the time of the
                               Occurrence that caused it.

                                                 *    *   *

        25.     The National Union Policies contain an Amendment to Definition of Bodily Injury

 Endorsement, which amends the definition of Bodily Injury to mean “bodily injury, sickness or

 disease sustained by a person, including death resulting from any of these at any time.”

        26.     The 2017-2018 National Union Policy identifies the 2017-2018 New Hampshire

 Policy as Scheduled Underlying Insurance.

        27.     The 2018-2019 National Union Policy identifies the 2018-2019 New Hampshire

 Policy as Scheduled Underlying Insurance.

        28.     The 2019-2020 National Union Policy identifies the 2019-2020 New Hampshire

 Policy as Scheduled Underlying Insurance.

                                THE UNDERLYING LAWSUIT

        29.     Peaks Capital Partners, LLC (“Peaks Capital”); Telluride Resort & Spa, LLC

 (“Telluride Resorts”); Highlands Resorts at the Peaks, LLC (“Highlands”); and Edward D.

 Herrick, Jr. (collectively, the “Underlying Plaintiffs”) filed their Third Amended Complaint and

 Jury Demand (the “Third Amended Complaint”) in the Underlying Lawsuit on April 1, 2021. (See

 Ex. A, Third Am. Compl. at 1.)

        30.     The Third Amended Complaint alleges that TSG, the POA, Peaks Hotel, and

 Brunjes (collectively, the “Defendants”) designed and implemented a coordinated scheme to

 unlawfully coerce the Underlying Plaintiffs to pay monetary assessments to the Defendants.

 (Ex. A at 2 ¶ 1.)




                                                 10
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 11 of 24




        31.     The Third Amended Complaint alleges that between 2009 and mid-2015, Telluride

 Resorts owned all 177 residential and commercial condominium units that comprise a

 development known as The Peaks, located in Mountain Village, Colorado. (Ex. A at 2 ¶ 2.)

        32.     The Third Amended Complaint alleges that between 2009 and mid-2015, Telluride

 Resorts paid all assessment obligations imposed by the POA, which governs The Peaks, using an

 agreed-upon “true-up” process approved annually by the POA. (Ex. A at 2 ¶ 3.)

        33.     The Third Amended Complaint alleges that the POA determined at the end of each

 fiscal year whether Telluride Resorts satisfied its annual assessment obligations through Telluride

 Resorts’ payment of ownership and maintenance expenses related to The Peaks’ common areas.

 (Ex. A at 2 ¶ 3, 13-15 ¶¶ 46-48.) The POA would allegedly determine—or “true-up”—Telluride

 Resorts’ annual assessment balance by deducting Telluride Resorts’ expense payments from

 Telluride Resorts’ assessments due. (Ex. A at 13-15 ¶ 48.) Telluride Resorts would pay the

 balance, if any, of its assessments less its expense payments.

        34.     The Third Amended Complaint alleges that since 2009 Brunjes has served as an

 officer and director of the POA, and, in that role, Brunjes approved Telluride Resorts’ payment of

 assessments through the true-up process between 2009 and mid-2015. (Ex. A at 2 ¶ 3.)

        35.     The Third Amended Complaint alleges that, in July 2015, TSG acquired from

 Telluride Resorts 13 of the 14 commercial units in The Peaks and assumed control over the POA’s

 board of directors. (Ex. A at 2-3 ¶ 4, 21 ¶ 70.)

        36.     The Third Amended Complaint alleges that TSG assumed control of the POA by

 appointing its subsidiary, Peaks Hotel, as manager of the POA. (Ex. A at 2-3 ¶ 4, 21 ¶ 70.)

        37.     The Third Amended Complaint alleges that as part of TSG’s acquisition of units at

 The Peaks, TSG conducted extensive due diligence regarding The Peaks’ operations and finances,


                                                    11
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 12 of 24




 including communications with the Underlying Plaintiffs, who disclosed the assessment true-up

 process to TSG. (Ex. A at 2-3 ¶ 4.)

        38.       The Third Amended Complaint alleges that after TSG’s acquisition of units from

 Telluride Resorts was complete, the Underlying Plaintiffs provided TSG with additional

 information regarding the true-up process, and TSG’s accountants acknowledged Telluride

 Resorts’ use of the true-up process between 2009 and 2015. (Ex. A at 2-3 ¶ 4.)

        39.       The Third Amended Complaint alleges Defendants knew that Telluride Resorts

 satisfied its assessment obligations in full between 2010 and 2015 using the true-up process, as

 authorized by The Peaks’ governing documents, approved by the POA’s officers and directors,

 and disclosed to TSG and Peaks Hotel in 2015. (Ex. A at 3 ¶ 6.)

        40.       The Third Amended Complaint alleges that in October 2018, Defendants

 commissioned an “internal audit” as part of their effort to coerce the Underlying Plaintiffs to pay

 assessments to Defendants that the Underlying Plaintiffs did not owe. (Ex. A at 3-4 ¶ 7.)

        41.       The Third Amended Complaint alleges that the POA and Brunjes delegated

 responsibility for the internal audit to TSG and Peaks Hotel, which in turn assigned audit

 responsibilities to Ryan Burke, a TSG accountant and recent college graduate. (Ex. A at 3-4 ¶ 7,

 32 ¶¶ 123-24.)

        42.       The Third Amended Complaint alleges Defendants intentionally organized and

 manipulated the internal audit to yield false and misleading results regarding assessments paid by

 Telluride Resorts between 2009 and mid-2015. (Ex. A at 3-4 ¶ 7, 32 ¶ 125.)

        43.       The Third Amended Complaint alleges that Defendants manipulated the audit

 process by intentionally withholding material documents and the existence of the true-up process

 from Burke. (Ex. A at 3-4 ¶ 7, 32 ¶ 125.)


                                                 12
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 13 of 24




        44.     The Third Amended Complaint alleges that, due to Defendants’ conduct, Burke

 produced an audit report concluding that Telluride Resorts failed to pay assessments to the POA

 between 2009 and 2015, and that Telluride Resorts likely committed “fraud” as a result (the “Burke

 Conclusions”). (Ex. A at 3-4 ¶ 7, 32-33 ¶¶ 126-27.)

        45.     The Third Amended Complaint alleges Defendants knew the Burke Conclusions

 were false, misleading, and unreliable because the Burke Conclusions did not account for or

 consider Telluride Resort’s payment of assessments using the true-up process between 2009 and

 2015. (Ex. A at 33 ¶ 128.)

        46.     The Third Amended Complaint alleges Defendants authorized and facilitated the

 circulation of the Burke Conclusions to all of the POA’s members in early 2019, despite

 Defendants’ knowledge that the report was false and misleading. (Ex. A at 33 ¶ 129.)

        47.     The Third Amended Complaint alleges that in November 2018, and separate from

 the internal audit, Defendants engaged Haynie & Company, P.C. (“Haynie”) to perform an

 “agreed-upon procedures” evaluation of Telluride Resorts’ payment of assessments between 2009

 and 2015. (Ex. A at 4 ¶ 8.)

        48.     The Third Amended Complaint alleges that Defendants manipulated the procedures

 performed by Haynie to ensure Haynie’s work would yield false and misleading results regarding

 Telluride Resorts’ payment of assessments. (Ex. A at 4 ¶ 8.)

        49.     The Third Amended Complaint alleges Defendants intentionally limited the scope

 of Haynie’s work to identifying assessments paid by Telluride Resorts directly into the POA’s

 bank account, despite Defendants’ knowledge that Telluride Resorts satisfied its assessment

 obligations through the true-up process, which did not appear on bank statements. (Ex. A at 4 ¶ 8.)




                                                 13
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 14 of 24




        50.     The Third Amended Complaint alleges that Defendants knew that the bank

 statements selected to serve as the basis for Haynie’s “agreed-upon procedures” review did not

 demonstrate that Telluride Resorts satisfied its assessment obligations through the true-up process.

 (Ex. A at 4 ¶ 8.)

        51.     The Third Amended Complaint alleges Haynie’s February 2019 report of its

 findings identified no assessments paid by Telluride Resorts directly into the POA’s bank

 accounts. (Ex. A at 4-5 ¶ 9.)

        52.     The Third Amended Complaint alleges Defendants knew Haynie’s report that

 Telluride Resorts paid no assessments between 2009 and 2015 was false and misleading because

 Defendants limited Haynie’s work to reviewing bank statements despite knowing that Telluride

 Resorts paid assessments through the true-up process rather than by depositing money directly into

 the POA’s bank account. (Ex. A at 35-36 ¶ 139.)

        53.     The Third Amended Complaint alleges that, while the Underlying Plaintiffs were

 members of the POA and Herrick held a seat on the POA’s board of directors, Defendants failed

 to disclose information regarding the internal audit and Haynie’s purposefully narrow “agreed-

 upon procedures” engagement to the Underlying Plaintiffs. (Ex. A at 5 ¶ 10.)

        54.     The Third Amended Complaint alleges that on March 21, 2019, Defendants

 circulated to 28 parties a debt collection letter stating the Underlying Plaintiffs owed Defendants

 in excess of $15.5 million in unpaid assessments for the 2010 to 2015 period (the “Debt Collection

 Letter”). (Ex. A at 5 ¶ 10.) The Debt Collection Letter allegedly did not disclose Telluride

 Resorts’ assessment payments through the true-up process approved by the POA and Brunjes.

 (Ex. A at 5 ¶ 10.)




                                                 14
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 15 of 24




        55.     The Third Amended Complaint alleges Defendants circulated the Debt Collection

 Letter despite knowing the letter contained false and misleading statements. (Ex. A at 5-6 ¶ 11.)

        56.     The Third Amended Complaint expressly alleges that Defendants “widely

 circulate[d] the Debt Collection Letter to numerous third parties in order to maximize [the]

 pressure on [the Underlying Plaintiffs] to extort a payment.” (Ex. A at 6-7 ¶ 13.)

        57.     By letter dated September 21, 2020, New Hampshire agreed to defend Defendants

 in the Underlying Lawsuit, subject to a reservation of certain of New Hampshire’s rights and

 defenses under the New Hampshire Policies.

        58.     New Hampshire’s September 21, 2020 letter states:

        While we have concluded that no defense coverage is owed, we will provide TSG
        a defense subject to a full reservation of rights, including the right to withdraw
        the defense, the right to seek reimbursement for all expenses incurred in your
        defense, and the right to seek declaratory relief. (emphasis in original)

                       COUNT I – DECLARATORY JUDGMENT
              (No Damages Sought Because of Bodily Injury or Property Damage)

        59.     New Hampshire and National Union repeat and reincorporate here the allegations

 in paragraphs 1 through 58 above.

        60.     The New Hampshire Policies and National Union Policies provide coverage for

 those sums the insured becomes legally obligated to pay as damages because of “bodily injury” or

 “property damage.”

        61.     The Third Amended Complaint seeks damages due to Defendants’ conduct

 intended to harm the Underlying Plaintiffs’ financial interests by the knowing and intentional

 publication of false and misleading information. (See, e.g., Ex. A at 33 ¶ 129, 44 ¶ 172.)




                                                 15
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 16 of 24




           62.     The Third Amended Complaint does not seek damages because of “bodily injury”

 or “property damage,” as the New Hampshire Policies and the National Union Policies define

 those terms.

           63.     Accordingly, New Hampshire and National Union owe no duty to defend or

 indemnify Defendants under the “bodily injury” or “property damage” coverage of the New

 Hampshire Policies and the National Union Policies.

           WHEREFORE, New Hampshire and National Union respectfully request that the Court

 enter an order:

           (a)     Declaring that New Hampshire and National Union owe no duty to defend
                   Defendants in the Underlying Lawsuit under the “bodily injury” or “property
                   damage” coverage of the New Hampshire Policies and the National Union Policies;

           (b)     Declaring that New Hampshire and National Union owe no duty to indemnify
                   Defendants for any award of damages or settlement in the Underlying Lawsuit
                   under the “bodily injury” or “property damage” coverage of the New Hampshire
                   Policies and the National Union Policies; and

           (c)     Granting such other relief as the Court deems just and proper.

                           COUNT II – DECLARATORY JUDGMENT
                 (No Bodily Injury Or Property Damage Caused By An Occurrence)

           64.     New Hampshire and National Union repeat and reincorporate here the allegations

 in paragraphs 1 through 63 above.

           65.     The New Hampshire Policies and National Union Policies provide coverage for

 those sums the insured becomes legally obligated to pay as damages because of “bodily injury” or

 “property damage” caused by an “occurrence.”

           66.     The Third Amended Complaint alleges Defendants engaged in a series of deliberate

 acts intended to harm the Underlying Plaintiffs. (See, e.g., Ex. A at 2 ¶ 2, 3-4 ¶ 7, 33 ¶ 129, 44

 ¶ 172.)


                                                   16
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 17 of 24




        67.        Defendants do not face liability for damages for “bodily injury” or “property

 damage” caused by an “occurrence,” as defined in the New Hampshire and National Union

 Policies.

        68.        Accordingly, New Hampshire and National Union owe no duty to defend or

 indemnify Defendants under the “bodily injury” or “property damage” coverage of the New

 Hampshire Policies and the National Union Policies, because any such “bodily injury” or “property

 damage” was not caused by an “occurrence.”

        WHEREFORE, New Hampshire and National Union respectfully request that the Court

 enter an order:

        (a)        Declaring that New Hampshire and National Union owe no duty to defend
                   Defendants in the Underlying Lawsuit under the “bodily injury” or “property
                   damage” coverage of the New Hampshire Policies and the National Union Policies;

        (b)        Declaring that New Hampshire and National Union owe no duty to indemnify
                   Defendants for any award of damages or settlement in the Underlying Lawsuit
                   under the “bodily injury” or “property damage” coverage of the New Hampshire
                   Policies and the National Union Policies; and

        (c)        Granting such other relief as the Court deems just and proper.

                           COUNT III – DECLARATORY JUDGMENT
                            (Expected or Intended Injury Exclusions)

        69.        New Hampshire and National Union repeat and reincorporate here the allegations

 in paragraphs 1 through 68 above.

        70.        The New Hampshire Policies and the National Union Policies include an expected

 or intended injury exclusion, which precludes coverage for “bodily injury” or “property damage”

 expected or intended from the standpoint of the insured.




                                                   17
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 18 of 24




        71.        The Third Amended Complaint alleges Defendants engaged in conduct intended to

 harm the Underlying Plaintiffs’ financial interests. (See, e.g., Ex. A at 3-4 ¶¶ 7-8, ¶ 13; Ex. A at

 56-57, ¶ 227.)

        72.        The New Hampshire Policies’ and National Union Policies’ expected or intended

 injury exclusions preclude “bodily injury” or “property damage” coverage for the claims against

 Defendants in the Underlying Lawsuit.

        73.        Accordingly, New Hampshire and National Union owe no duty to defend or

 potentially indemnify Defendants under the “bodily injury” or “property damage” coverage of the

 New Hampshire Policies and the National Union Policies.

        WHEREFORE, New Hampshire and National Union respectfully request that the Court

 enter an order:

        (a)        Declaring that New Hampshire and National Union owe no duty to defend
                   Defendants in the Underlying Lawsuit under the “bodily injury” or “property
                   damage” coverage of the New Hampshire Policies and the National Union Policies;

        (b)        Declaring that New Hampshire and National Union owe no duty to indemnify
                   Defendants for any award of damages or settlement in the Underlying Lawsuit
                   under the “bodily injury” or “property damage” coverage of the New Hampshire
                   Policies and the National Union Policies; and

        (c)        Granting such other relief as the Court deems just and proper.

                           COUNT IV – DECLARATORY JUDGMENT
                        (Knowing Violation of Rights of Another Exclusions)

        74.        New Hampshire and National Union repeat and reincorporate here the allegations

 in paragraphs 1 through 73 above.

        75.        The New Hampshire Policies provide coverage for those sums that the insured

 becomes legally obligated to pay as damages because of “personal and advertising injury.”




                                                   18
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 19 of 24




        76.     The National Union Policies provide coverage for those sums the insured becomes

 legally obligated to pay as damages because of “personal injury and advertising injury” to which

 the insurance applies.

        77.     The New Hampshire Policies define “personal and advertising injury” and the

 National Union Policies define “personal injury and advertising injury” as injury arising out of one

 or more of the following offenses: (a) false arrest, detention, or imprisonment; (b) malicious

 prosecution; (c) the wrongful eviction from, wrongful entry into, or invasion of the right of private

 occupancy of a room, dwelling or premises that a person occupies, committed by or on behalf of

 its owner, landlord or lessor; (d) oral or written publication, in any manner, of material that slanders

 or libels a person or organization or disparages a person’s or organization’s goods, products or

 services; (e) oral or written publication, in any manner, of material that violates a person’s right of

 privacy; (f) the use of another’s advertising idea in your “advertisement”; or (g) infringing upon

 another’s copyright, trade dress or slogan in your “advertisement.”

        78.     The Third Amended Complaint does not allege (a) false arrest, detention, or

 imprisonment; (b) malicious prosecution; (c) the wrongful eviction from, wrongful entry into, or

 invasion of the right of private occupancy of a room, dwelling or premises that a person occupies,

 committed by or on behalf of its owner, landlord or lessor; (e) oral or written publication, in any

 manner, of material that violates a person’s right of privacy; (f) the use of another’s advertising

 idea in your “advertisement”; or (g) infringing upon another’s copyright, trade dress or slogan in

 your “advertisement.”

        79.     The New Hampshire Policies and National Union Policies include a knowing

 violation of rights of another exclusion, which precludes coverage for, respectively, “personal and

 advertising injury” and “personal injury and advertising injury” caused by or at the direction of


                                                   19
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 20 of 24




 the insured with the knowledge that the act would violate the rights of another and would inflict

 “personal and advertising injury” or “personal injury and advertising injury.”

        80.        The Third Amended Complaint alleges that Defendants circulated the Burke

 Conclusions to all members of the POA despite Defendants’ knowledge that the Burke

 Conclusions were false and misleading. (Ex. A at 33 ¶ 129.)

        81.        The Third Amended Complaint alleges that Defendants circulated the Debt

 Collection Letter despite Defendants’ knowledge that it contained false and misleading

 information. (Ex. A at 44 ¶ 172.)

        82.        The Third Amended Complaint alleges Defendants engaged in conduct intended to

 harm the Underlying Plaintiffs’ financial interests by knowing and intentional publication of false

 and misleading information.

        83.        Accordingly, New Hampshire and National Union owe no duty to defend or

 indemnify Defendants under the “personal and advertising injury” and “personal injury and

 advertising injury” coverages of the New Hampshire Policies and the National Union Policies,

 respectively, in light of the knowing violation of rights of another exclusions.

        WHEREFORE, New Hampshire and National Union respectfully request that the Court

 enter an order:

        (a)        Declaring that New Hampshire and National Union owe no duty to defend
                   Defendants in the Underlying Lawsuit under the “personal and advertising injury”
                   and “personal injury and advertising injury” coverages of the New Hampshire
                   Policies and the National Union Policies, respectively;

        (b)        Declaring that New Hampshire and National Union owe no duty to indemnify
                   Defendants for any award of damages or settlement in the Underlying Lawsuit
                   under the “personal and advertising injury” and “personal injury and advertising
                   injury” coverages of the New Hampshire Policies and the National Union Policies,
                   respectively; and

        (c)        Granting such other relief as the Court deems just and proper.

                                                   20
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 21 of 24




                           COUNT V – DECLARATORY JUDGMENT
                              (Knowledge of Falsity Exclusions)

        84.     New Hampshire and National Union repeat and reincorporate here the allegations

 in paragraphs 1 through 83 above.

        85.     The New Hampshire Policies afford coverage for those sums that the insured

 becomes legally obligated to pay as damages because of “personal and advertising injury.”

        86.     The National Union Policies afford coverage for those sums the insured becomes

 legally obligated to pay as damages because of “personal injury and advertising injury.”

        87.     The New Hampshire Policies define “personal and advertising injury” and the

 National Union Policies define “personal injury and advertising injury” as injury arising out of one

 or more of the following offenses: (a) false arrest, detention, or imprisonment; (b) malicious

 prosecution; (c) the wrongful eviction from, wrongful entry into, or invasion of the right of private

 occupancy of a room, dwelling or premises that a person occupies, committed by or on behalf of

 its owner, landlord or lessor; (d) oral or written publication, in any manner, of material that slanders

 or libels a person or organization or disparages a person’s or organization’s goods, products or

 services; (e) oral or written publication, in any manner, of material that violates a person’s right of

 privacy; (f) the use of another’s advertising idea in your “advertisement”; or (g) infringing upon

 another’s copyright, trade dress or slogan in your “advertisement.”

        88.     The Third Amended Complaint does not allege (a) false arrest, detention, or

 imprisonment; (b) malicious prosecution; (c) the wrongful eviction from, wrongful entry into, or

 invasion of the right of private occupancy of a room, dwelling or premises that a person occupies,

 committed by or on behalf of its owner, landlord or lessor; (e) oral or written publication, in any

 manner, of material that violates a person’s right of privacy; (f) the use of another’s advertising



                                                   21
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 22 of 24




 idea in your “advertisement”; or (g) infringing upon another’s copyright, trade dress or slogan in

 your “advertisement.”

        89.        The New Hampshire Policies and National Union Policies include a knowledge of

 falsity exclusion, which precludes coverage, respectively, for “personal and advertising injury”

 and “personal injury and advertising injury” arising out of oral or written publication, in any

 manner, of material, if done by or at the direction of the insured with knowledge of its falsity.

        90.        The Third Amended Complaint alleges that Defendants circulated the Burke

 Conclusions to all members of the POA despite Defendants’ knowledge that the Burke

 Conclusions were false and misleading. (Ex. A at 33 ¶ 129.)

        91.        The Third Amended Complaint alleges that Defendants circulated the Debt

 Collection Letter despite Defendants’ knowledge that it contained false and misleading

 information. (Ex. A at 44 ¶ 172.)

        92.        The Third Amended Complaint alleges Defendants engaged in conduct intended to

 harm the Underlying Plaintiffs’ financial interests by knowing and intentional publication of false

 and misleading information.

        93.        Accordingly, New Hampshire and National Union owe no duty to defend or

 indemnify Defendants under the “personal and advertising injury” and “personal injury and

 advertising injury” coverages of the New Hampshire Policies and the National Union Policies,

 respectively, in light of the knowledge of falsity exclusions.

        WHEREFORE, New Hampshire and National Union respectfully request that the Court

 enter an order:

        (a)        Declaring that New Hampshire and National Union owe no duty to defend
                   Defendants in the Underlying Lawsuit under the “personal and advertising injury”



                                                  22
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 23 of 24




               and “personal injury and advertising injury” coverages of the New Hampshire
               Policies and the National Union Policies, respectively;

        (b)    Declaring that New Hampshire and National Union owe no duty to indemnify
               Defendants for any award of damages or settlement in the Underlying Lawsuit
               under the “personal and advertising injury” and “personal injury and advertising
               injury” coverages of the New Hampshire Policies and the National Union Policies,
               respectively; and

        (c)    Granting such other relief as the Court deems just and proper.

                              COUNT VI – REIMBURSEMENT
                     (By New Hampshire For Defense Cost Reimbursement)

        94.    New Hampshire repeats and reincorporates here the allegations in paragraphs 1

 through 93 above.

        95.    New Hampshire paid attorneys’ fees, costs, and other expenses in connection with

 the defense of Defendants in the Underlying Lawsuit.

        96.    New Hampshire reserved by letter the right to obtain reimbursement of all expenses

 incurred in defense of the Defendants in the Underlying Lawsuit.

        97.    New Hampshire owed no duty under the New Hampshire Policies to afford a

 defense to Defendants in the Underlying Lawsuit. Because the Underlying Lawsuit does not seek

 damages because of “bodily injury” or “property damage” caused by an “occurrence,” or damages

 sought against Defendants in the Underlying Lawsuit are otherwise excluded from coverage by

 New Hampshire Policies’ Expected or Intended Injury, Knowing Violation of Rights of Another,

 and/or Knowledge of Falsity exclusions, as set forth in Counts I-V of this Complaint, there is no

 potential for coverage for the Underlying Lawsuit under the New Hampshire Policies.

 Accordingly, New Hampshire paid, and Defendants received the benefit of, attorneys’ fees, costs,

 and other expenses that New Hampshire owed no obligation to pay and Defendants had no right

 to receive.


                                                23
Case 1:21-cv-01873-NYW Document 1 Filed 07/09/21 USDC Colorado Page 24 of 24




        98.    New Hampshire has an equitable right to reimbursement of all attorneys’ fees,

 costs, and other expenses it paid for Defendants’ defense in the Underlying Lawsuit.

        WHEREFORE, New Hampshire respectfully requests the following relief:

        (a)    A judgment that New Hampshire is entitled to reimbursement from Defendants for
               amounts New Hampshire paid to defend Defendants in the Underlying Lawsuit,
               together with interest at the legal rate from the date of payment; and

        (b)    Granting such other relief as the Court deems just and proper.


 Dated: July 9, 2021                          Respectfully submitted,

                                              NEW HAMPSHIRE INSURANCE COMPANY
                                              and NATIONAL UNION FIRE INSURANCE
                                              COMPANY OF PITTSBURGH, PA.


                                        By:          /s/ Ian A. Cooper
                                              Matthew J. Fink
                                              Ian A. Cooper
                                              David J. Rock
                                              NICOLAIDES FINK THORPE
                                              MICHAELIDES SULLIVAN LLP
                                              10 South Wacker Drive, 21st Floor
                                              Chicago, IL 60606
                                              Telephone: (312) 585-1400
                                              mfink@nicolaidesllp.com
                                              icooper@nicolaidesllp.com
                                              drock@nicolaidesllp.com




                                                24
